       Case 4:20-cv-00181-DPM Document 14 Filed 07/16/20 Page 1 of 6



              IN THE UNITED STATES DISTRICT COURT FOR
                  THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

CHIARA SMITH                                                            PLAINTIFF

v.                               No. 4:20-CV-00181-DPM

STEVE BARNHILL; LESLIE BARNHILL;
and BRIAN BACHER
d/b/a BARNHILL'S BUFFET                                             DEFENDANTS

                                 PROTECTIVE ORDER

      Subject to the Court's approval, the parties in this action stipulate to the

following protective order.

      1.     For purposes of this Order, "Confidential Information" is information

which concerns or relates to financial and sales information, marketing plans,

formulas, the processes, operations, type of work, or apparatus, or the production,

shipments, purchases, transfers, identification of customers, inventories, amount or

source of any income, profits, losses, investments or expenditures of any persons,

firm, partnership, corporation, or any other organization, the disclosure of which

information may have the effect of causing annoyance, embarrassment, oppression,

undue burden, or harm to the personal financial or competitive position of the person

or entity from which the information was obtained.

      2.     "Confidential" as used herein means any type or classification or form of

information (oral, written, magnetic, electronic or otherwise) which is designated

under this Order as "Confidential" by the producing party, whether it be a document,

information contained in a document, information revealed during a deposition,



                                          1
       Case 4:20-cv-00181-DPM Document 14 Filed 07/16/20 Page 2 of 6



information revealed in an interrogatory answer or in a response to a request for

admission, information obtained from inspection of premises or things, documents

subpoenaed from a third party, or otherwise.

      3.     No item shall be deemed "Confidential" ifit has been made public by the

producing party, is generally known throughout the trade and public, or, subject to

the constraints of paragraph 5 hereof, is or comes to be known to the receiving party

through means not constituting breach of any proprietary or confidential relationship

or obligation or breach of this Order.

      4.     Nothing in this Order shall impose any restrictions on the use or

disclosure by a party of material obtained by such party independent of litigation of

this action, regardless of whether such material is also obtained through discovery in

this action or from disclosing its own confidential material it deems appropriate.

      5.     Material designated as confidential under this Order, the information

contained in the material, and any summaries, copies, abstracts, or other documents

derived in whole or in part from material designated as confidential shall be used

only for the purpose of the prosecution, defense, or settlement of this action and for

no other purpose.

      6.     Confidential material produced pursuant to this Order may be disclosed

or made available only to the Court, counsel for a party (including the paralegal,

clerical, and secretarial staff employed by counsel), and "qualified persons"

designated below:




                                          2
       Case 4:20-cv-00181-DPM Document 14 Filed 07/16/20 Page 3 of 6



      a.      A party, or an officer, director, or employee of a party deemed necessary

by counsel to aid in the prosecution, defense, or settlement of this action;

      b.      Experts or consultants (together with their clerical staff) retained by

counsel to assist in the prosecution, defense, or settlement of this action;

      c.      Court reporters employed in this action;

      d.      A witness at any deposition or other proceeding in this action; and

      e.      Any other person as to whom the parties in writing agree.

Before receiving any confidential material, each "qualified person" shall be provided

with a copy of this Order and shall acknowledge in writing that he has received and

read a copy of this Order and that he or she is bound by the terms hereof. A copy of

such acknowledgement shall be promptly provided to counsel for each other party

and for the parties.

      7.      Depositions shall be taken only in the presence of qualified persons.

      8.      If any confidential material is used in any court proceeding in this

action, it shall not lose its confidential status through such use, and the party using

such shall take all reasonable steps to maintain its confidentiality during such use.

      9.      This Order shall be without prejudice to the right of the parties:

           a. to bring before the Court at any time the question of whether any

           particular document or information is confidential or whether its use should

           be restricted; or

           b. to present a motion to the Court under Rule 26(c) of the Federal Rules

           of Civil Procedure for a separate protective order as to any particular


                                           3
       Case 4:20-cv-00181-DPM Document 14 Filed 07/16/20 Page 4 of 6



            document or information including restrictions differing from those as

            specified herein. This Order shall not be deemed to prejudice the parties in

            any way future application for a modification of this Order.

      10.      Should any information designated as confidential material be

disclosed, through inadvertence or otherwise, to any person not authorized to receive

same under this Order, then the disclosing party shall use its best efforts to bind such

person to the terms of this Order. Specifically, the disclosing party shall: (a) promptly

inform such person of all the provisions of this Order; (b) identify such person

immediately to the party that designated the document as confidential; and (c)

request such person to sign an acknowledgment that they have received and read this

Order and agree to be bound by the terms hereof. The acknowledgment shall

promptly be served upon the party designating the document as confidential

material.

      11.      If any party is served with a subpoena from a third party in another

matter, and such subpoena arguably seeks information or documents that have been

designated as confidential pursuant to this Order, the subpoenaed party shall

promptly give written notice, including a copy of the subpoena, to all other parties in

this matter so as to permit any one or more of them an opportunity to timely move to

quash or otherwise object to the subpoena.

      12.      This Order is entered solely for the purpose of facilitating the exchange

of documents and information between the parties to this action without

unnecessarily involving the Court in the process. Nothing in this Order nor the



                                            4
       Case 4:20-cv-00181-DPM Document 14 Filed 07/16/20 Page 5 of 6



production of any information or document under the terms of this Order nor any

proceedings pursuant to this Order shall be deemed to be an admission or waiver by

either party, to be an alteration of the confidentiality or non-confidentiality of any

such document or information, or to be an alteration of any existing obligation of any

party or the absence of any such obligation.

       13.   Information designated as "Confidential" must not be filed on the public

docket. If practicable, it should be redacted. Fed. R. Civ. P. 5.2. If an entire page

contains information designated as "Confidential," substituting a page marked

"Redacted" is an acceptable redaction method. If redaction is impracticable, a party

must move for permission to file any information designated as "Confidential" and a

related motion, brief, or paper, containing that material under seal. The moving party

must justify sealing with specifics and solid reasons, including an explanation about

why redaction cannot be done.

       14.    This Order shall remain in effect for one year after this case ends,

including any appeal. Thereafter, the obligations imposed shall continue, but shall be

solely a matter of contract between the parties. Upon termination of this case, the

parties shall return to their respective counsel all confidential documents, material,

and deposition transcripts and all copies of same, or shall certify the destruction

thereof. Counsel for the parties shall be permitted to retain confidential information

in their files, subject to the terms of this Order.




                                             5
      Case 4:20-cv-00181-DPM Document 14 Filed 07/16/20 Page 6 of 6



IT IS SO ORDERED this /Jdl.day of ~        ' 2020.



                                      THE HONORABLKD.J>. MARSHALL JR.
                                      UNITED STATES DISTRICT JUDGE
SO STIPULATED:

APPROVED AS TO FORM:

       Isl James Monroe Scurlock
James Monroe Scurlock, AR Bar No. 2012028
WALLACE, MARTIN, DUKE & RUSSELL, PLLC
Attorneys at Law
1st Floor, Centre Place
212 Center Street
Little Rock, Arkansas 72201
(501) 375-5545
(501) 455-2576 FAX
E-mail: jms@WallaceLawFirm.com
Attorneys for Plaintiff

AND

       Isl Kevin M. Lemley
Kevin M. Lemley, AR Bar No. 2005034
KEVIN LEMLEY LAW PARTNERS
206 Plaza Blvd
Suite E
Cabot, AR 72023
(501) 777-9950
Email: kevin@lemley-law.com
Attorney for Defendants




                                       6
